UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-52854 FBC HOLDING, INC. (Exact name of registrant as specified in its charter) Nevada 71-1026782 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16213 S. Western Ave Gardena, CA 90247 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(562) 200-8478 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes x No ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Table of Contents Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ No x Aggregate market value of the voting stock held by non-affiliates: $1,249,690 as based on last reported sales price of such stock.The voting stock held by non-affiliates on that date consisted of 124,969,002 shares of common stock. Applicable Only to Registrants Involved in Bankruptcy Proceedings During the Preceding Five Years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ¨ No ¨ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of November 13, 2012, there were 2,216,225,490 shares of common stock, par value $0.001, issued and outstanding. Approximately 1.7 billion shares were issued as collateral. Documents Incorporated by Reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None. Table of Contents FBC Holding, Inc. TABLE OF CONTENTS PART I ITEM 1 – BUSINESS 4 ITEM 1A – RISK FACTORS 11 ITEM 1B – UNRESOLVED STAFF COMMENTS 14 ITEM 2– PROPERTIES 14 ITEM 3– LEGAL PROCEEDINGS 15 ITEM 4 – MINE SAFETY DISCLOSURES 15 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 16 ITEM 6 – SELECTED FINANCIAL DATA 17 ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 18 ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM 9 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 22 ITEM 9A – CONTROLS AND PROCEDURES 22 ITEM 9B – OTHER INFORMATION 23 PART III ITEM 10 – DIRECTORS,EXECUTIVE OFFICERS AND CORPORATE GOVERNACE 24 ITEM 11 – EXECUTIVE COMPENSATION 25 ITEM 12 – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 27 ITEM 13– CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 28 ITEM 14 – PRINCIPAL ACCOUNTING FEES AND SERVICES 28 PART IV ITEM 15– EXHIBITS, FINANCIAL STATEMENT SCHEDULES 29 Table of Contents PART I Explanatory Note This Annual Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management's Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,”“intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.The Company's future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 – BUSINESS Corporate History FBC Holding, Inc. (“We,” “FBC” or “Company”) was incorporated in Nevada on May 31, 2006, under the name Wave Uranium, Inc.On September 24, 2009, we merged with FBC Holding, Inc., a Nevada corporation and changed our name to FBC Holding, Inc. On October 26, 2010, a majority of our shareholders and our board of directors authorized a name change to Super Rad Industries, Inc. However, the Super Rad transaction was rescinded prior to filing the name change with the State of Nevada so we have remained FBC Holding, Inc. Business History Iron Link Internet Protocol Television As noted above, we were incorporated on May 31, 2006 in the State of Nevada.Subsequent to our incorporation we acquired a private company, Iron Link TV Ltd., which was controlled by one of our then directors.At the time we were a development stage company that was in the process of testing and developing IPTV based ethnic media services. IPTV, short for Internet Protocol Television, delivers television as data over a broadband connection that can be viewed on a PC or on a television set equipped with a set-top box. Iron Link is planned to deliver streaming and on-demand content to subscribers residing in the United States and Canada. Wave Uranium Transaction By June 2001, we had expended our funds but had not been successful in attaining a revenue-generating product and our management elected to sell our assets and change our business focus.On June 18, 2007, pursuant to an Agreement and Plan of Reorganization dated June 18, 2007, we acquired all of the capital stock of Wave Uranium, a Nevada corporation, in exchange for 2,666,667 newly issued shares of our common stock.In connection with this transaction, on June 20, 2007, we sold our Iron Link Ltd. subsidiary to our former President, Alexandre Routkovski, for cash of $14,000 and payment of $12,087.62 owed to a related party. As part of this transaction we agreed not to enter the IPTV business in the province of British Columbia for a period of five years after the date of the Agreement.At the time of entering into the Agreement we did not have any operations, but intended on entering into the uranium exploration business. On September 20, 2007 we entered into a mining option agreement with Handley Minerals, Inc. a Nevada company, pursuant to which we acquired an option to purchase a 100% undivided interest in the Wilson Creek project which consists of ten claims situated in the country of Gila in the State of Arizona. In November 2007 we have been active in purchasing over 1,200 mineral claims in Utah for costs to us of approximately $330,000. FBC Holding Transaction On September 24, 2009 we merged with FBC Holding Inc. Through this transaction we acquired and operated three subsidiary companies, FBC Group, Beverly Hills Choppers and Johnny Fratto Social Club Inc. These subsidiaries provided us with our then-operations, which were focused on branding and marketing for products and celebrities, as well as sales and distribution for Beverly Hills Choppers' two and three wheelers in addition to a clothing and jewelry line. We also had a social network and media outlet through JFSC.TV including its other websites. 4 Table of Contents From August 1, 2009 to May 1 2010 we focused on product branding, social networking and branding of our assets, namely Beverly Hills Choppers.However, due to a variety of differences with the operators of our subsidiaries, on May 1, 2010, we returned our ownership of Beverly Hills Choppers, FBC Group and the JFSC.tv aka the Johnny Fratto Social Club back to the parties that sold them to us, in exchange for the shares of our common stock that had been issued to the owners of the three companies.These shares were cancelled on May 15, 2011. Super Rad Transaction On August 11, 2009, we signed an Asset Purchase Agreement with Super Rad Corporation.Under the agreement we purchased certain assets related to the collectible toy and art industry.Super Rad Toys, Inc. was founded as a California corporation in December 2006.As a result of preparing to go public, it reincorporated in Nevada under the name of Super Rad Industries, Inc. doing business as Super Rad Toys.Since the Super Rad’s inception it has emerged at the forefront of the collectible art world, by producing innovative and high-quality vinyl collectibles that have gained an excellent reputation with collectors on a global basis. Our initial commercial endeavor was the Ningyo Project: Gosho Doll, a collaborative effort with well-known artists customizing figures based on an ancient traditional Japanese Gosho doll.The Ningyo Project was initially conceived as a research project—a study in interpretation of traditional art and its application in the contemporary art world, as well as a study of the relationship between nature, artist, form and the collector.The founders of Super Rad aspired to create original and inspired vinyl collectibles to be acquired and cherished in the same way traditional art collectors do fine art. As their research into doll-making progressed, they recognized parallels between the traditional Ningyos of Japan and today’s vinyl collectibles.It seems the techniques employed by traditional and modern artisans, mold makers and sculptors have not changed over the centuries.Only the materials with which they utilize, the technology they use, and the popular culture they sought to emulate remain constant.The same is true for the themes reflected in the designs—hope, love, acceptance, spirituality, superstitions, parody, and the political ideologies of the artist—and the inherent connection and shared belief and aesthetic between artist and collector. Through our acquisition of the assets of Super Rad, we have secured a portfolio of intellectual property and through various acquisitions of licenses, properties, and rights to utilize highly visible product brands in the $21 billion dollar per year toy industry.We specialize in translating licensing, branding concepts and intellectual property into tangible products including toys, figures, housewares and collectibles.Super Rad has developed properties including Dr Seuss, Love Is…, Tootsie Roll Industries, and Yo! MTV Raps to name a few.Super Rad has acquired evergreen and commercially viable licenses which attract much attention through grass roots marketing and PR campaigns with some traditional advertising and major promotional events such as Artist signings. Sports Technology Transaction (the FBC Flowboard) In early 2012, the Company entered into an agreement with Todd Whanish to purchase his web platform in order to get involved in the online toy business, catering to artists and the toy industry in general. The Company had planned to remain involved in the production of high-quality vinyl collectibles it plans on making the new acquisition of Mr. Whanish’s web platform its primary business focus.This purchase also provides the Company with the ability to earn additional revenues in areas ancillary to the sale of actual toys, such as apparel and jewelry.Additionally the Company has decided to move toward a web based approach, using the URL: www.urtoice.com.In furtherance of this new business focus, the Company has been coding and signing artists as it prepares for the launch. In April of 2012, the Company came to an agreement with Sport Technology, Inc., a California corporation, to acquire the exclusive licensing rights to develop, market and sell certain products owned by Sport Technology, including, but not limited to, Flowboard, Flow Saucer, and Snowskate.This agreement was formalized and executed on November 21_2012, at this time the Company also entered into a consulting agreement with Sport Technology Inc. and Michael Kern, under which Sport Technology and Michael Kern will provide consulting services related to the development, marketing and sale of the licensed products. Our Primary Products Our flagship product is the FBC Flowboard. Unlike the standard skateboard, which allows only for 45-degree turns on its four wheels, the Flowboard features the pair's patented Deep Carve System. The seven wheels curved at each end of the board allow riders to carve through 45-degree turns with fluidity. 5 Table of Contents The FBC Flowboard is made of 7-ply Canadian rock maple deck with wide, Patented Deep Carve System (DCS) features 14-wheel, arched setup that allows you to carve 45-degree angles with fluid, edge-to-edge motion, preventing wheel bite and bushing resistance. oDIMENSIONS: 36"L x 9.25"W oWHEELS:14 wheels (59mm x 24mm 82A Premium U.S. wheels) 28 Abec 1- bearings, with 80AB grip tape. PRICE: $89.99 The FBC Flowboard allows boarders and suffers to 7sSnowboard and surf the streets all year, without waves or snow. We will manufacture two versions of the board initially, a 32 inch model and a 36 inch model. Next year we plan to reintroduce a 42 inch professional model. Positioning, Marketing, Sales and Distribution. The original Flowboard was launched in 200[5] and was very well-received. Mr. Kern, now our Vice President of Marketing and Distribution, purchased Flowlabs, Inc. which owned the IP and rights associated with the Flowboard for $400,000. Mr. Kern and his partner spend several years making improvements to the product and launched it in 2008]. During the first 12 months over 8,000 Flowboards were sold and $500,000 of revenue generated. The next year revenues exceeded $2 million. Flowboard, Inc., which had changed its name to Sports technology experienced difficulty supporting the cash requirements of such rapid growth and wisely decided to scale down production and sales and seek additional capital. The Flowboard was sold through large and small distribution outlets such as Sports Authority, Best Buy and Amazon as well as many small extreme sports specialty shops In addition to the general extreme sports market, the FBC Flowboard will be repositioned as a training device. Since the Flowboard provides the rider with a feel very similar to surfing or snowboarding and possesses similar handling and riding dynamics it can allow the snowboard or surf enthusiast to experience and stay geared-up for their sport even in the absence of snow or surf. Few snowboarders reside near snowy mountains year round and few surfers live in proximity to suitable coastal areas that can be used during all seasons, but nearly all live within a short distance of a hill. Since FBC is a holding company the Flowboard will be branded under The Bomb Factory division. The Company intends to immediately make the Flowboard available to its former customers. In addition to previous customers, the Company intends to solicit new customers as the rollout commences this will be greatly augmented by our director and Chief Operating Officer Mr. Kevin Wright., Mr. Wright has been affiliated with the extreme sports industry almost since its inception and sells a line of his own skateboards and apparel through his company AiroUSA, Inc. a Colorado Corporation. Mr. Wright’s affiliation with the action sports industry was initially spurred by his son, Kory’s interest in skateboarding. Kory’s interest waxed and he is presently a ranked professional skateboarder and winner of numerous events. Mr. Wright is the developer and manufacturer of the DuoRail. The DuoRail is a unique rail system for skateboarders that has the ability to instantly switch from a round to a flat top rail. The DuoRail will be another of FBC Holding. The Company also intends to offer its products through the bomb factory e commerce site which it intends to begin developing shortly. The company, through The Bomb factory division intends to license additional products. These will be third party products sold through licensing agreements with manufacturers and distributors. All of these products will be targeted to the extreme sports enthusiast customer and may consists of products such as skateboards and rails or ancillary items such as apparel, novelties or personalized items. Additional Products which may be launched We have licensed the Snowskate1 skateboard that can convert from a regular skateboard to a Snowskate by simply changing the wheels out for its patent pending skis that fit on the existing truck sets. Snowskate Snowchuck Bomb Factory The Snowchuck is a patented snowball maker and launcher. It allows you to make a snowball and throw it all with one hand and without your hand getting cold. Sell through has been outstanding in specialty stores. 6 Table of Contents Competition The Company is a distributor and marketer of exclusively licensed and patented sporting goods in specialty and mass channels, supported by lifestyle marketing, sustained by innovation and launched by the Flowboard. The Flowboard’s primary advantage over its competition is that it will be introduced as the hottest new product of this season and moving forward to cable channels among American teenage and adult men.Additionally, ‘Flowboarding’ has become a verb among Flowboard enthusiasts and may catch on with the general public. In the extreme sports field, the Flowboard faces four competitive products: (1) Freebord™ (‘snowboard the streets’), (2) CarveBoard™ (‘surfin’ the streets’), T-Board™ (‘mimic snowboard- like carving effect’), and (4) Ripsick/Waveboard™(‘Surfing on asphalt’). Flowboard has advantages over these products due to (1) safety, (2) price, and (3) simplicity. The FreeBord™, CarveBoard™ and T-Board™ are dangerously fast for those who are not expert snowboarders or skateboarders, especially when going downhill.In contrast, the Flowboard provides a safe, enjoyable and stable ride for all skill levels due to the unique geometry of the Deep Carve™ System that enables control over speed and turning radius.This difference is critically important for consumers and, therefore, mass retail buyers.The Ripstick/waveboard has been very successful and has opened up new doors for the Flowboard as the competition product was a large trend that is dieing off now and retailers as well as the Public are looking for the next big thing. The Company’s products will fill this void with multiple opportunities due to a mix of products. The retail pricing of the competitive products ranges between $89 and $200, while the company’s product will be sold at suggested retail pricing between $59 and $99. The other important advantage is the simplicity of Flowboard’s Deep Carve™ System.The arced, multi-wheel trucks have no moving parts and, therefore, require no maintenance. There are a few Chinese manufacturers of 14-wheeled skateboards similar to the Flowboard. These include Pyongyang Hendy Sports Equipment manufacturing, Ltd., and Tongan Audi industry and Trading Company, Ltd. However, these manufacturers do not have extensive distribution channels. Additionally, the FBC Flowboard has the advantage of being first to market and in industry parlance all similar products are referred to as Flowboards although they are not FBC Flowboards. Thus, giving the Company the advantage of being the “original” or “real” Flowboard. Sources and Availability of Raw Materials All of our products are manufactured by third parties as discussed above and numerous manufacturers are available. In addition, the raw materials are not unique and none of the primary raw materials are scarce. Thus, we do not anticipate the third party manufacturers will have any problems obtaining these raw materials. Patents, Trademarks and Licenses We do not have any patents or trademarks on our products.However, we do have exclusive, worldwide marketing.rights and licenses, presently for a term of [xx] years with an extension of [xx] years. Need for Government Approval As noted above, we do not manufacture our own products; we sell products manufactured by third party companies.As sellers of manufactured toys we do not need government approval to operate its business. Effect of Government Regulation on Business As noted above, we do not manufacture our own products, we sell products manufactured by third party companies.However, we are subject to toy safety regulations as well as import and export restrictions.The Company plans to secure product liability insurance prior to any sales. 7 Table of Contents Research and Development In the past we have not engaged in research and development and have not expended any funds in this area.However, moving forward we plan on spending additional money on new licenses, tooling and sculpting in order to develop a diverse line of toys. Effects of Compliance with Environmental Laws The industry is subject to environmental laws and regulations concerning the products and materials in productionas a result our manufacturers must ensure the materials they are using are environmentally-friendly and in compliance with all federal and state environmental laws. We strive to comply with all applicable environmental, health and safety laws and regulations. We believe that our products are in compliance with all applicable laws and regulations on environmental matters. These laws and regulations, on federal, state and local levels, are evolving and frequently modified and we cannot predict accurately the effect, if any, they will have on its business in the future. In many instances, the regulations have not been finalized, or are frequently being modified. Even where regulations have been adopted, they are subject to varying and contradicting interpretations and implementation. In some cases, compliance can only be achieved by capital expenditure and we cannot accurately predict what capital expenditures, if any, may be required. Environmental laws could become more stringent over time, imposing greater compliance costs and increasing risks and penalties associated with any violations. We are subject to financial exposure with regard to intentional or unintentional violations. Employees As of November 21 2012 the Company had two employees and two consultants We are not aware of any problems in its relationships with its employees.The Company’s employees are not represented by a collective bargaining organization and the Company has never experienced any work stoppage. Industry Overview The Market2 Extreme sports have experienced substantial growth in the last decade.According to a survey of 14,772 Americans conducted by American Sports Data, snowboarding, skateboarding and wakeboarding– three well-known extreme sports – have been the fastest growing sports in the US since 2001.There are now 7.8 million snowboarders, 28 million skateboarders, 19 million in-line skaters, 3.4 million wake boarders, and 14 million surfers and body boarders in the US. These participants, encouraged by television broadcasts of extreme sports, video games, and contests continue to drive the extreme sports equipment sales upwards.The market, targeted at 12-30 year olds, is estimated to be over $2 billion according to TransWorld Skateboarding Magazine on hard goods only.With market acceptance expanding beyond extreme sports aficionados to the general public, the market is looking for products that provide a safe adrenaline rush and can be performed by individuals of all skill levels. Product Line In the extreme sports category, The Company will markets visually dynamic products whose sales are initially driven by the acceptance of Generation Y males who enjoy the adrenaline rush produced by the thrill and excitement of being "on the edge." The Flowboard has an eye-catching design and can be used to perform the same tricks as a standard skateboard with the exhilarating carving action of surfing, snowboarding and wakeboarding…on city streets. 2 Sporting Goods Mfg. Assoc., Nat’l Sporting Goods Assoc., and TransWorld Skateboarding 8 Table of Contents Flowboarding is an exciting sport itself, yet is an ideal complement as a cross-trainer to the four major board sports: snowboarding, wakeboarding, surfing and skateboarding.The cutting-edge design of the patented Deep Carve™ System enables the Flowboard to realistically replicate the feel and experience of these popular extreme sports. Media representatives have written the following objective opinions about the Flowboard: · Maxim: “…the closest thing you can get to surfing or snowboarding on pavement…” · Wired: “…sidewalks will feel like they’ve got a foot of fresh powder with the Deep carve System skateboard…” · Popular Mechanics: “…the 42-inch maple deck can carve to nearly 45° and holds a sharp turning radius…the number oneinvention in skateboarding in the last 25 years…” · Innovation Magazine: “…this snowboard or skateboard for the streets replicates the way a snowboard carves or a surfboard flows…” · International Longboarder: “…combining the best of what snowboarding and longboarding have to offer, Flowlab’s revolutionary new board will most definitely turn heads, the 42-inch plank feels remarkably like snowboarding…turning offers less resistance and tight, smooth lines.” · Inc.: Elevator Pitch. Three venture Capital Companies wrote their opinion on the chance of the Companies success. Dan Googel, President Easton Capital Investment Group;” This Company has definite traction in the market and has lined itself up with some strong retailers. It could benefit in this economy, because its products are relatively inexpensive in comparison with other products in the skateboard and snow sports category”. The other two have strong positive comments as well. · Popular Mechanics: The Snowskate takes the skateboard to the mountains. Designed to keep street and vert skaters happy on the slopes. The rockered design ski’s and rails provide the pops for ollies, kick flips and all your favorite tricks. · Specialty Retail Magazine: During the Flowboard’s previous introduction Sport Technology introduced a Kiosk program and inline program for independent entrepreneurs who want to tap into the fastest growing segment of the sporting goods market (Action sports). They have new products to add to theirexisting sku’s including the Snowskate, making for an actions sports store in a kiosk. Sport Technology currently has 15 kiosks prepared for deployment. Carlton Calvin, president of Razor USA, who commented, “Because the Flowboard is visually dynamic, if it is priced right, it will fly off the shelves.” Marketing The company has developed the following positioning for its products: · Positioning – We intend to position the FBC Flowboard as a training adjunct which snowboarders and surfers may use to practice their sport at times and locations in which they may be otherwise unable. Train anywhere, anytime. Surf Without Waves, Carve Without Snow. · Consumer Target –Surfers, wake boarders, snowboarders or skateboarders, or anyone who is looking at a new recreational toy.Extreme is now becoming mainstream · Pricing - The Flowboard suggested retail prices will be reduced from $89 to $59 for the beginner model and $79 for the mid-tier model.The pro models will be retail priced between $99 and $159.Specialty, limited edition models will be priced according to demand. · Free Television and Movie Exposure – via X Games to be broadcast on ESPN and ESPN2 and feature film product placement. · Professional Athlete Endorsement – The Company will seek to obtain endorsements from celebrities and professional athletes. Several very high-profile skateboarders and snowboarders already own and use the FBC Flowboard · Tour Sponsorship – Sport Technology from whom we obtained the exclusive marketing rights to most of our products and which previously introduced the Flowboard sponsored the Women’s Skateboarding Tour. The Company may consider similar sponsorships. · Partner Marketing – Apple and KTF Wireless have already produced television commercials that prominently feature the Flowboard.The Flowboard can be a marketing tool for other companies, and the company envisions sales to corporate customers.These cases will also serve to promote the Flowboard itself. · Print Advertising – advertisements in leading skateboarding, surfing, snowboarding and wakeboarding magazines are essential, especially with well-known athletes. · Retail Displays – support co-op advertising with attractive packaging and trendy in-store displays with a television stand, playing a 30-second looped Flowboard video. · Event Marketing – continue to sponsor and expand the FlowFest, a Flowboard competition event including live band and corporate sponsors.The company plans demonstrations and displays at surf, skate, and snowboard contests as well to develop product recognition. 9 Table of Contents · Online Marketing – www.fbcflowboard.com website pushed on all media and packaging.The website will promote the Flowboard Association for Flowboarders to keep up on the latest developments in their sport.Management is also evaluating the possibility of free music downloads from emerging artists on the site. · Trade Exhibitions – generate awareness of the FBC Flowboard products at trade shows. · Exhibitions/Tours with Flowboard Bus – showcases the Flowboard and takes the pro Flowboard riders to demonstrations and exhibitions at retail store locations and on tours with a mobile billboard. Sales & Distribution Flowboards have been sold to Sports Chalet (NASD:SPCHA), Sport Authority,Chicks, and Modells.It will use internal sales management to manage a network of regional sales representatives, and in certain cases, distributors.The primary focus will be to expand product placement at major US sporting goods retailers and mass merchandisers.Target and Costco have already expressed concrete interest in placing the Flowboard.In parallel, the Company will sell into the high margin specialty channel, including surf and skate stores.Further opportunities will exist to sell corporate-branded and promotional products direct or via specialty marketing companies.Sport Technology has already provided customized boards for Xbox, Sobe, and Apple. Sourcing Sport Technology previously purchased from established contract manufacturers in Shenzhen, China with an office in Shanghai due to Mr. Kerns relationship of over 15 years with his Chinese partner.This manufacturer has been recently contacted and is still prepared to manufacture and deliver the product within 45 days from the time of the order. Management Frank Russo, Director, Chief Executive Officer Russo is the former Vice President of Development for RYCA and is an expert in implementing sales distribution and product strategy, sales team leadership, marketing, and market analysis and business development. Prior to joining RYCA and FBC Mr. Russo was the President of Gladiator Sales, Inc., which was the exclusive sales agency for Puma North America. He led Gladiator to reestablish the Puma brand to prominence and increased minimum sales revenue toover $75 million with 13 sales associates. Under his leadership Gladiator was named Brand Agency of the Year – 2000 and 2002. Kevin Wright, Director, Chief Operating Officer Mr. Wright has been involved in the extreme sports industry especially skateboarding since the early 90’s and is the founder of the RMSBA Amateur Skateboarding Association and is the founder and President of AiroUSA, LLC a manufacturer and distributor of skateboard decks, extreme sports apparel, and the DUORail. The DUORail is a unique innovative skate rail that combines a square and round skate surface in one rail. The best of both worlds in one with a simple turn and lock system, the rider can switch to either skate surface. For further information please check http://airousa.com/. Mike Kern, V.P. of Marketing Mr. Kernis an entrepreneur who began his career at a LA-based family glass business, where he was named Chief Financial Officer at the age of 23. Mr. Kern later established a successful wholesale apparel company, the Bomb Factory Clothing in 1994, and Mehndi Body Art, an accessory import and export company in 1997, which both successfully targeted the youth market. Mr. Kern also manufactured many trend products for OEM business directly for major retailers such as Hot Topics, Wet Seal, and Claires due to his knowledge and connections on doing business in China. He also made and distributed many licensed products for the mass and specialty markets such as Planet of the Apes, Simpson’s, Buffy the Vampire Slayer, Rocky Horror Picture show, and many others for iron, on transfers, t-shirts, and temporary tattoos in 2002-2007. 10 Table of Contents ITEM 1A – RISK FACTORS As a smaller reporting company we are not required to provide a statement of risk factors. However, we believe this information may be valuable to our shareholders for this filing. We reserve the right to not provide risk factors in our future filings. Our primary risk factors and other considerations include: Cost and availability of product liability insurance Our products are designed for and used by extreme sports enthusiasts of varying degrees of competence. Extreme sports, by their nature run the inherent risk of serious physical injury to those who utilize our products even when operated properly. Our products may also be used in an unsafe manner, by inexperienced users or material defects resulting in personal injury which may be actionable. We intend to secure the protection of product liability insurance but cannot be assured that such insurance will be available or available at a cost which is not unreasonable. In the absence of such insurance we may decide that certain lines of business may not be economically feasible. Settlement of outstanding litigation The Company has an outstanding judgment against it in the amount of $238,152. As of March 6, 2012 the amount of this judgment with additional interest and legal fees grew to $309,070.53. The Creditor filed a Motion to Appoint a Receiver and on August1, 2012, the Court granted the motion.The judgment was purchased from the Creditor by our Principal Creditor pursuant to a Release and Settlement agreement dated August 8, 2012. It is possible that the Principal Creditor will default on its obligations under Release and Settlement Agreement and the Creditor may choose to enforce the Motion to Appoint a Receiver or the Principal Creditor may opt to enforce the Motion. (See Recent Events) Departure of previous management has created circumstances in which we do not have possession of documents such as agreements and contracts which may result in latent litigation or the existence of corporate obligations of which we are not aware. Previous management consisted of a single officer and director who maintained all books and records of the company and was authorized to incur obligations on behalf of the company. The current board of directors and officers have requested that all corporate books, records, material contracts and agreements be supplied to the directors. However, this has not occurred and previous management has been uncooperative and tacitly refused to produce same. If we are not able to secure the cooperation of previous management, o We may be unaware of our obligations under these contracts or agreements, and; o We may be unable to provide regulators with documentation which has not been returned to the company, and; o We may be subject to litigation in regard to nonfulfillment of our obligations under these agreements, and; o We may not have complete documentation with regard to corporate governance issues such as board books, minutes, resolutions, etc. As a result, latent liabilities may exists that may negatively impact us economically or operationally. 11 Table of Contents We have accumulated considerable debt which has a conversion feature The company currently has approximately $610,000 in convertible debt of which, we anticipate, all or a portion will be converted into common shares at a discount to market. This may result in material dilution of the present shareholders and may negatively impact our stock price. The Company has and is expected to continue to use the services of third party unaffiliated market awareness service providers. The Company is advising investors that non-affiliate shareholders of the company, and the Company may, from time to time, engage the services of unaffiliated firms to provide investor relations and advertising services. These third party shareholders may own the Company’s shares and plan to liquidate, which may negatively affect the stock price.All content in our releases is for informational purposes only and should not be construed as an offer or solicitation of an offer to buy or sell securities. Neither the information presented nor any statement or expression of opinion, or any other matter herein, directly or indirectly constitutes a solicitation of the purchase or sale of any securities. The Company does not purport to provide an analysis of any company's financial position, operations or prospects and this is not to be construed as a recommendation by the Company or an offer or solicitation to buy or sell any security. Neither the Company nor any of its members, officers, directors, debt-holders, contractors or employees are licensed broker-dealers, account representatives, market makers, investment bankers, registered investment advisors, analyst or underwriters. Readers should always consult with a licensed securities professional before purchasing or selling any securities of any company including our own. It is possible that a reader's entire investment may be lost or impaired due to the speculative nature of the investment. We have a history of losses which could continue in the future. We have reported losses for every year since our inception and have an accumulated deficit of $20.3 million as of April 31, 2012. There can be no assurance that we will report positive net income in any future period The commercial acceptance and economic viability of our products are uncertain Our primary product, the FBC Flowboard was well-received during its initial launch in 2008 achieving revenue which has been represented to us as $400,000 in its first year and $2,000,000 in its second year. It has also been represented to us that Sports Technology, Inc., the company which did the introduction had to discontinue operations due to its inability to secure adequate funding to meet the rising demand for the product. The reintroduction of the product may not be met with the same level of acceptance and the product may not be successful. If we lose key management or are unable to attract and retain talent, our operating results could suffer. We depend on the continued service of our senior management.The loss of the services of any key employee could hurt our business.Also, our future success depends on our ability to identify, attract, hire, train and motivate other highly skilled personnel.Failure to do so may adversely affect future results. 12 Table of Contents We have a definitive Judgment against Us and a Court approved Motion to Appoint a Receiver The Company has a judgment against it in the amount of $238,152 the Holder of the judgment has requested and obtained a Motion to Appoint a Receiver. The Motion has not been enforced as a result of a tripartite Release and Settlement Agreement among the holder of the judgment, the Company and the Company’s Senior Secured Lender. In the event all or some parties fail to fulfill their obligations under the Release and Settlement Agreement the holder of the judgment may appoint a Receiver. This event would have a negative impact on the Company’s abilities to complete its business plans and management would expect that to have a negative effect on the price of the stock. We have very little operating capital, and we likely must raise additional capital to remain in business. We presently have very operating capital and are dependent upon future fundraising efforts to provide the minimum capital necessary to continue our business.Such fundraising efforts may include the sale of additional shares of the Company or could involve commercial or institutional borrowing.Although we believe that our status as a publicly-traded company will enhance our ability to raise additional capital, our financial condition is dire and we are currently operating with no or very little working capital and several loan obligations.We cannot assure you that capital will be available to meet the costs of our operations, or that it will be available on acceptable terms.Even if we raise the maximum amount of fundraising, we will still need to raise additional capital to operate our Company.Presently, we have no commitments or arrangements from commercial lenders or other sources. Our operating costs will most likely increase. Our income could be seriously affected by rising operating expenses.If we cannot control operating costs or adequately cover them, our cash flow will deteriorate and we will have to raise capital or discontinue our business. If we are unable to maintain relationships with our suppliers, our business could be materially adversely affected. Substantially all of our products are manufactured by third parties. To the extent that a manufacturer is unwilling to do business with us, or to continue to do business with us once we enter into formal agreements with it, our business could be materially adversely affected. In addition, to the extent that the manufacturer modifies the terms of any contract it may enter into with us (including, without limitation, the terms regarding price, rights of return, or other terms that are favorable to us), or extend lead times, limit supplies due to capacity constraints, or other factors, there could be a material adverse effect on our business. We operate in a competitive industry and continue to be under the pressure of eroding gross profit margins, which could have a material adverse effect on our business. The market for the products we sell is very competitive and subject to rapid changes in terms of market popularity.The prices for our intended products tend to decrease over their life cycle, which can result in decreased gross profit margins for us. There is also substantial and continuing pressure from customers to reduce their total cost for products. We expend substantial amounts on the value creation services required to remain competitive, retain existing business, and gain new customers, and we must evaluate the expense of those efforts against the impact of price and margin reductions. Further, our margins will be lower in certain geographic markets and certain parts of our business than in others. If we are unable to effectively compete in our industry or are unable to maintain acceptable gross profit margins, our business could be materially adversely affected. Products sold by us may be found to be defective and, as a result, product liability claims may be asserted against us, which may have a material adverse effect on the company. We may face claims for damages as a result of defects or failures in the products we intend to sell to our customers. Because we Although many of our products are sold under a third-party warranty or are sold “as is” our ability to avoid liabilities, including consequential damages, may be limited as a result of differing factors, such as the inability to exclude such damages due to the laws of some of the locations where we do business. Our business could be materially adversely affected as a result of a significant quality or performance issue in the products developed by us, if we are required to pay for the damages that result. If we add additional products, we may not be able to successfully integrate them or attain the anticipated benefits. We may acquire licenses for additional products that are synergistic with ours. If we are unsuccessful in integrating these products, or if integration is more costly than anticipated, we may experience disruptions that could have a material adverse effect on our business. In addition, we may not realize all of the anticipated benefits from our licenses, which could result in an impairment of goodwill or other intangible assets. 13 Table of Contents If we fail to maintain an effective system of internal controls or discover material weaknesses in our internal controls over financial reporting, we may not be able to report our financial results accurately or timely or detect fraud, which could have a material adverse effect on our business. An effective internal control environment is necessary for us to produce reliable financial reports and is an important part of our effort to prevent financial fraud. We will be required to periodically evaluate the effectiveness of the design and operation of our internal controls over financial reporting. Based on these evaluations, we may conclude that enhancements, modifications or changes to internal controls are necessary or desirable. While management will evaluate the effectiveness of our internal controls on a regular basis, and although we have recently undergone substantial changes to address any weaknesses, these controls may not always be effective. There are inherent limitations on the effectiveness of internal controls, including collusion, management override, and failure of human judgment. In addition, control procedures are designed to reduce rather than eliminate business risks. If we fail to maintain an effective system of internal controls, or if management or our independent registered public accounting firm discovers material weaknesses in our internal controls, we may be unable to produce reliable financial reports or prevent fraud, which could have a material adverse effect on our business. In addition, we may be subject to sanctions or investigation by regulatory authorities, such as the SEC. Any such actions could result in an adverse reaction in the financial markets due to a loss of confidence in the reliability of our financial statements, which could cause the market price of our common stock to decline or limit our access to capital. We rely on manufacturers to make our products, and we have limited control over these suppliers and manufacturers and may not be able to obtain quality products on a timely basis or in sufficient quantity. All of our products are manufactured by third-party manufacturers. We do not have any long-term contracts with these suppliers or manufacturing sources.We expect we will have to compete with our competitors for production capacity and availability at these third-party manufacturers. There can be no assurance that there will not be a significant disruption with our manufacturers or, in the event of a disruption, that we would be able to locate alternative manufacturers with comparable quality at an acceptable price, or at all. In addition, we cannot be certain that our unaffiliated manufacturers will be able to fill our product order in a timely manner. If we experience significant increased demand, or need to replace an existing manufacturer, there can be no assurance that additional manufacturing capacity will be available when required on terms that are acceptable to us, or at all, or that any supplier or manufacturer would allocate sufficient capacity to us in order to meet our requirements. In addition, even if we are able to expand existing or find new manufacturing sources, we may encounter delays in production and added costs as a result of the time it takes to train our suppliers and manufacturers in our methods, products and quality control standards. Any delays, interruption or increased costs in the manufacture of our products could have an adverse effect on our ability to meet retail customer and consumer demand for our products and result in lower revenues and net income both in the short and long-term. In addition, there can be no assurance that our suppliers and manufacturers will continue to manufacture products that are consistent with our standards. We may receive shipments of product that fail to conform to our quality control standards. In that event, unless we are able to obtain replacement products in a timely manner, we risk the loss of revenues resulting from the inability to sell those products and related increased administrative and shipping costs. In addition, because we do not control our manufacturers, products that fail to meet our standards or other unauthorized products could end up in the marketplace without our knowledge, which could harm our reputation in the marketplace. ITEM 1B – UNRESOLVED STAFF COMMENTS This Item is not applicable to us as we are not an accelerated filer, a large accelerated filer, or a well-seasoned issuer; however, we have received written comments from the Commission staff regarding our periodic or current reports under the Securities Exchange Act of 1934 within the last 180 days before the end of our last fiscal year and are in the process of responding to those comments. ITEM 2 – PROPERTIES We do not own any real property.Our principal offices are located at 16213 S. Western Ave., Gardena, CA 90247., this is the office of Sport Technology, Inc. owned by Michael Kern, Vice President of Marketing. We have not yet adopted any policies regarding investment in real property, as we do not expect to make any real estate purchases in the foreseeable future. 14 Table of Contents ITEM 3– LEGAL PROCEEDINGS On July 10, 2007 the Company’s predecessor Wave Uranium Holding, Inc. sold a Secured Promissory Note to Panthera Advisers, LLC (“Lender”) in the amount of $51,000 (the “Note”) which was provided to the Company by the Lender on July 26, 2007 The note carried 12% interest and matured on September 30, 2007. On October 10, 2007 the Company borrowed another $100,000 under the Note and in addition to the terms of the note agreed to provide the Lender 51,000 shares of the Company’s common stock. On April 20, 2009 the Note was assigned to California Asset Recovery Solutions, LLC (“Assigned Lender”) .The Company failed to repay the Note or provide the stock and the Assigned Lender filed a complaint with the Superior Court of California, Orange County (the “Court”) on or about November 13, 2008. The company failed to address the complaint and on May 27, 2009 the Court determined in favor of the Plaintiffs and issued a judgment in the amount of $238,152 (the “Judgment”). The Company failed to comply with the Judgment and on April 22, 2012 the Assigned Lender filed a Motion to Appoint a Receiver which was approved by the Court on August 1, 2012. The Court held the appointment until August 8, 2012 to allow the parties to resolve the matter. On August 8, 2012 the Company, the Assigned Lender and the Company’s Senior Secured Creditor entered into Release and Settlement Agreement (“Release”) in which the Senior Secured Creditor agreed to a de facto purchase the Judgment from the Assigned Lender According to the Release the Assigned Lender will file a Release of Judgment upon the occurrence of certain performance by the Secured Lender and the Company. In the event that the conditions are not fulfilled the Company may be put into immediate receivership. The Company has fulfilled its obligations under the Release and is unaware of the status of the other parties. In the ordinary course of business, we are from time to time involved in various pending or threatened legal actions.The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations.However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. ITEM 4 – (REMOVED AND RESERVED) 15 Table of Contents PART II ITEM 5– MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently listed on the OTC Markets “Pink Sheets” on the OTCQB-tier under the symbol “FBCD.”On September 27, 2006, we filed a registration statement on Form SB-2, which went effective on December 13, 2006, and subsequently filed a Form 8-A12G to register our common stock under Section 12 of the Exchange Act.As a result, on October 11, 2007, we became subject to the reporting requirements under the Exchange Act.We began listing on the OTC Bulletin Board on April 10, 2007 and were subsequently removed from the OTC Bulletin Board on February 23, 2011, due to inactivity under SEC Rule 15c2-11.We have been listed on the OTC Markets “Pink Sheets” since that time. The following table sets forth the high and low bid information for each quarter within the two most recent fiscal years.The information reflects prices between dealers, and does not include retail markup, markdown, or commission, and may not represent actual transactions. Fiscal Year Ended Bid Prices July 31, Period High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock.The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to a few exceptions which we do not meet.Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. Holders As of July 31, 2012, there were 2,216,225,459shares of our common stock outstanding held by 75 holders of record of our common stock and numerous shareholders holding shares in brokerage accounts. Approximately 1.7 billion of these shares were issued as collateral shares for a $75,000 note.Of these shares, all were held by shareholders we believe are non-affiliates.On the cover page of this filing we value these shares at 886,490.These shares were valued at $0.0004 per share, which was closing price of our common stock on the OTC Bulletin Board on November 13, 2012. Dividends For the two most recent fiscal years we have not paid any cash dividends on our common shares and do not expect to declare or pay any cash dividends on our common shares in the foreseeable future.Payment of any dividends will depend upon future earnings, if any, our financial condition, and other factors as deemed relevant by our Board of Directors. Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans in place so there are no outstanding options or warrants to purchase shares of our common stock under any equity compensation plans. 16 Table of Contents As a result, we did not have any options, warrants or rights outstanding as of July 31, 2012. PlanCategory NumberofSecuritiesto beissueduponexercise ofoutstandingoptions, warrantsandrights Weighted-average exercisepriceof outstandingoptions, warrantsandrights Numberofsecurities remainingavailablefor futureissuanceunder equitycompensation plans(excluding securitiesreflectedin column(a)) (a) (b) (c) Equity compensation plans approved by security holders - 0 - - 0 - - 0 - Equity compensation plans not approved by security holders - 0 - - 0 - - 0 - Total - 0 - - 0 - - 0 - Recent Issuance of Unregistered Securities In April, 2011, we issued 150,000 shares to Seafin Capital, LLC, in exchange for an equity investment of $12,000.The shares were restricted in accordance with Rule 144.The issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, and Seafin Capital, LLC, is a sophisticated investor and familiar with our operations. On May 11, 2011, we issued 166,666 shares to Seafin Capital, LLC, in exchange for an equity investment of $25,000.The shares were restricted in accordance with Rule 144.The issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, and Seafin Capital, LLC, is a sophisticated investor and familiar with our operations. On May 20, 2011, we issued 2,000,000 shares to Panther Consulting Corp., in exchange for debt conversion of $2,000, valued at $0.001 per share.The shares were restricted in accordance with Rule 144.The issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, and Island is a sophisticated investor and familiar with our operations. On May 21, 2011, we issued 4,000,000 shares to MGMT4 Personal Services, in exchange for consulting services and were valued at approximately $0.015 per share.The shares were restricted in accordance with Rule 144.The issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, and Island is a sophisticated investor and familiar with our operations. On June 29, 2012 the Company issued 33,000,000 shares of common stock to two consultants in exchange for services.The shares were valued at their fair market value, $17,600, at the date of the grant. If our stock is listed on an exchange we will be subject to the Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to a few exceptions which we do not meet. Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. ITEM 6 – SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide the information required by this Item. 17 Table of Contents ITEM 7– MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward-Looking Statements This annual report on Form 10-K of FBC Holding, Inc. for the year ended July 31, 2012 contains forward-looking statements, principally in this Section and “Business.” Generally, you can identify these statements because they use words like “anticipates,” “believes,” “expects,” “future,” “intends,” “plans,” and similar terms. These statements reflect only our current expectations. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy and actual results may differ materially from those we anticipated due to a number of uncertainties, many of which are unforeseen, including, among others, the risks we face as described in this filing. You should not place undue reliance on these forward-looking statements which apply only as of the date of this annual report. These forward-looking statements are within the meaning of Section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbors created thereby. To the extent that such statements are not recitations of historical fact, such statements constitute forward-looking statements that, by definition, involve risks and uncertainties. In any forward-looking statement where we express an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation of belief will be accomplished. We believe it is important to communicate our expectations to our investors. There may be events in the future; however, that we are unable to predict accurately or over which we have no control. The risk factors listed in this filing, as well as any cautionary language in this annual report, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. Factors that could cause actual results or events to differ materially from those anticipated, include, but are not limited to: our ability to successfully maintain a credit facility to purchase new and used machines, manufacture new products; the ability to obtain financing for product acquisition; changes in product strategies; general economic, financial and business conditions; changes in and compliance with governmental regulations; changes in various tax laws; and the availability of key management and other personnel. Critical Accounting Policies Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States, which requires us to make estimates and assumptions in certain circumstances that affect amounts reported. In preparing these financial statements, management has made its best estimates and judgments of certain amounts, giving due consideration to materiality. We believe that of our significant accounting policies (more fully described in Notes to the Consolidated Financial Statements), the following are particularly important to the portrayal of our results of operations and financial position and may require the application of a higher level of judgment by our management, and as a result are subject to an inherent degree of uncertainty. DEVELOPMENT STAGE COMPANY We are in the development stage and have not yet realized any revenues from our planned operations, but we anticipate we will have revenues in our fiscal year ended July 31, 2013, beginning with our quarter ended April 30, 2012. Our business plan is to continue to develop our existing toys, as well as attempt to develop and/or license new toy ideas, and sell toys via retailers, wholesale accounts and online. Based upon our business plan, we are a development stage enterprise.Accordingly, we present ourfinancial statements in conformity with the accounting principles generally accepted in the United States of America that apply in establishing operating enterprises. As a development stage enterprise, we disclose the deficit accumulated during the development stage and the cumulative statements of operations and cash flows from inception to the current balance sheet date. STOCK BASED COMPENSATION We account for stock based compensation in accordance with ASC 718, "Accounting for Stock-Based Compensation."The provisions of ASC 718 allow companies to either expense the estimated fair value of stock options or to continue to follow the intrinsic value method set forth in Accounting Principles Board Opinion 25, "Accounting for Stock Issued to Employees" ("APB 25") but disclose the pro forma effects on net income (loss) had the fair value of the options been expensed. EARNINGS (LOSS) PER SHARE We calculate net income (loss) per share as required by ASC 260, "Earnings per Share." Basic earnings (loss) per share are calculated by dividing net income (loss) by the weighted average number of common shares outstanding for the period.Diluted earnings (loss) per share are calculated by dividing net income (loss) by the weighted average number of common shares and dilutive common stock equivalents outstanding.During periods when they would be anti-dilutive common stock equivalents, if any, are not considered in the computation. 18 Table of Contents Recent Accounting Pronouncements The FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company. Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on the Company’s present or future financial statements. Results of Operations for the Year Ended July 31, 2012 and 2011 Introduction For the year ended July 31, 2012 we generated $33,500 of revenue, however operations resulted in a net loss of $1,565,834.For the year ended July 31, 2011, we generated no revenue, and therefore had no corresponding cost of sales.With these revenues and cost of sales for the year ended July 31, 2011, we had a net loss of $6,753,453. An explanation of these numbers and how they relate to our business is contained below. Revenues, Expenses and Loss from operations: Yearended Yearended July31, July31, Revenues $ $ - Cost of Sales - Selling, General and Administrative Expenses Conversion Fee 0 Non-Cash Compensation Impairment of Goodwill 0 Operating Income (loss) ) ) Interest Expense Amortization of Debt Discount - - Net Income (Loss) $ ) $ Revenues Our revenues for the year ended July 31, 2012 were $33,500 compared to revenues of $0 for the year ended July 31, 2011.We have had no revenues since inception. We anticipate we will have revenue in our fiscal year ended July 31, 2012, beginning with ourquarter ended October 31, 2011. Cost of Sales Because we had no revenue in 2011 our cost of sales was also $0. For 2012 we had revenue $33,600 and the cost of sales was $18,186. Selling, General and Administrative Expenses Our selling, general and administrative expenses are those expenses we have related to the actual sales of our products and the costs we incur in transporting those product and the costs that we incur in the support activities related to the actual sales and transportation of our products.For the year ended July 31, 2012 our selling and distribution expenses were $57,957, compared to $0 for the year ended July 31, 2011.Our selling, general and administrative expenses for the year ended July 31, 2012, primarily consisted of professional fees of $82,226, consulting expenses of $115,907, and stock-based compensation of $1,067,600.Except for the stock-based compensation, these amounts were comparable to the prior year.Currently our general and administrative expenses have been primarily related to the public reporting and attainment of working capital to commence our business operations. Interest Expense For the year ended July 31, 2012, our interest expense was $263,041 which represented an increase of $253,129 over the comparable period ending April 30, 2011 which was $9,912. 19 Table of Contents Liquidity and Capital Resources Our principal sources of liquidity consist of cash and cash equivalents, cash generated from operations and borrowing from various sources. At July 31, 2012, our cash and cash equivalents totaled $2,877 and we had negative working capital of -$3,968,868. At July 31, 2012, we had $604,083 in debt outstanding, net of deferred financing costs and debt discounts, primarily owed to Capitoline Ventures II, LLC. Our existing sources of liquidity, along with cash expected to be generated from sales, will not be sufficient to fund our operations, anticipated capital expenditures, working capital and other financing requirements for the foreseeable future. If that is the case we may need to seek to obtain additional debt or equity financing, especially if the introduction of the FBC Flowboard takes longer than anticipated, or if we fail to achieve anticipated revenue targets, or if we experience significant increases in the cost of raw material and manufacturing, or increases in our expense levels resulting from being a publicly-traded company. If we attempt to obtain additional debt or equity financing, we cannot assure you that such financing will be available to us on favorable terms,or at all. As a result our audited financial statements for the year ended July 31, 2012 contain an explanatory note (footnote 4) to the effect that our ability to continue as a going concern is dependent on our ability to retain our current short term financing and ultimately to generate sufficient cash flow to meet our obligations on a timely basis in order to attain profitability, as well successfully obtain financing on favorable terms to fund the company’s long term plans.We can give no assurance that our plans and efforts to achieve the above steps will be successful. Cash Flows The following table sets forth our cash flows for the years ended July 31: Provided by (used in): Operating activities $ ) $ ) Investing activities - - Financing activities Net Cash Used in Continuing Operations $ ) $ Cash Flows for the Years Ended July 31, 2012 and 2011 Operating Activities Net cash provided by (used in) operating activities was ($367,584) for the year ended July 31, 2012, compared to $(235,158) for the year ended July 31, 2011.Our cash from operating activities for the year ended July 31, 2012 was primarily $339.903 in amortization of debt discount, $$391,807 in deferred financing and $629,823 from change in derivative and accrued expenses. Investing Activities Net cash provided by (used in) investing activities was $0 for the year ended July 31, 2012, compared to $0 for the year ended July 31, 2011. Financing Activities Net cash provided by financing activities was $361,023for the year ended July 31, 2012, compared to $244,596for the year ended July 31, 2011. The cash provided by financing activities for the year ended July 31, 2012 was all from net borrowings. Contractual Obligations The following table summarizes our contractual obligations and commercial commitments as of July 31, 2012: Total Debt obligations $ $ 0 $ 0 $ 0 $ 0 $ Capital leases 0 0 0 0 0 0 Operating leases 0 0 0 0 0 0 $ $ 0 $ 0 $ 0 $ 0 $ 20 Table of Contents Quantitative and Qualitative Disclosures about Market Risk The only financial instruments we hold are cash and cash equivalents. We are currently billed our vendors in U.S. dollars and we currently bill our customers in U.S. dollars. However, , since we will be using mainly Asian manufacturers our financial results could be affected by factors such as changes in foreigncredit and currency rates or changes in economic conditions. Off Balance Sheet Arrangements We have no off balance sheet arrangements. ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide the information required by this Item. ITEM 8– FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Reports of Registered Public Accounting Firms F-1 Consolidated Balance Sheets as of July 31, 2012 and 2011 F-2 Consolidated Statements of Operations for the years ended July 31, 2012 and 2011 F-3 Consolidated Statements of Shareholders’ Equity for the years ended July 31, 2012 and 2011 F-4 Consolidated Statements of Cash Flows for the years ended July 31, 2012 and 2011 F-5 Notes to Consolidated Financial Statements F-6 21 Table of Contents Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of FBC Holding Inc.: I have audited the consolidated balance sheet of FBC Holding Inc. as of July 31, 2012 and 2011 and the related consolidated statement of operations, consolidated changes in stockholder’s deficit, and consolidated cash flows for the years then ended and for the period May 30, 2006 (date of inception) through July 31, 2012.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements were free of material misstatement.The Company was not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provide a reasonable basis for my opinion. In my opinion, the consolidated financial statements, referred to above, present fairly, in all material respects, the financial position of FBC Holding Inc. as of July 31, 2012 and 2011, and the consolidated results of its operations and its cash flows for the years then ended and for the period May 30, 2006 (date of inception) through July 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has had recurring losses resulting in accumulated deficit, negative cash flows from operations and is requiring traditional financing or equity funding to commence its operating plan.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Further information and management’s plans in regard to this uncertainty were also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Peter Messineo, CPA Palm Harbor, Florida November 11, 2012 F-1 Table of Contents FBC Holding Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS July 31, 2012 July 31, 2011 ASSETS Current Assets Cash $ $ Deferred Financing Expense - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accounts Payable Accrued Interest Equity Obligations Convertible Notes Payable Derivative Liability - Total Current Liabilities Total Liabilities Stockholders Deficit Preferred Stock .001 Par Value, 5,000,000 shares authorized, 2,500,000 issued and outstanding, Series A preferred Common Stock .001 Par Value; 5,000,000,000 shares authorized; 2,216,225,459 and 128,178,304 shares issued and outstanding, respectively Additional paid in capital Defitcit accumlated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements F-2 Table of Contents FBC HOLDING Inc (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Year Year May 30, 2006 Ended Ended (inception) through July 31, 2012 July 31, 2011 July 31, 2012 Revenue $ $
